In a claim to recover dam*668ages for breach of contract, the defendant appeals from so much of an order of the Court of Claims (Hanifin, J.), entered September 28, 1995, as denied its motion to dismiss the first and fourth causes of action in the original complaint, and granted the claimant’s motion for leave to file a late proposed amended claim.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Court of Claims properly determined that the lease provisions relating to the fuel farm at issue were ambiguous. Thus, it properly denied the defendant’s motion to dismiss the first and fourth causes of action in the original complaint (see, Matter of Wallace v 600 Partners Co., 86 NY2d 543, 548; W.W.W. Assocs. v Giancontieri, 77 NY2d 157, 162; Telemundo Group v Alden Press, 181 AD2d 453, appeal withdrawn 81 NY2d 760).
The Court of Claims providently exercised its discretion in granting the claimant’s motion for leave to file a late proposed amended claim (see, Court of Claims Act § 10 [6]; Matter of Gavigan v State of New York, 176 AD2d 1117, 1118). Bracken, J. P., Rosenblatt, Altman and Luciano, JJ., concur.